Citation Nr: 9919053	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation, left shoulder, with post-operative 
capsulorrhaphy, currently evaluated as 10 percent disabling.

2.  Entitlement to an extension of the convalescent rating 
under 38 C.F.R. § 4.30 beyond May 31, 1997.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).

The issue of an increased evaluation for recurrent 
dislocation, left shoulder, with post-operative 
capsulorrhaphy, currently evaluated as 10 percent disabling, 
will be addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
extension of benefits under 38 C.F.R. § 4.30.

2.  The objective evidence indicates that the veteran was 
unable to resume his regular duties at work during the period 
from June 1 to June 29, 1997, due to the left shoulder 
surgery performed on April 21, 1997.


CONCLUSION OF LAW

A temporary total evaluation based on convalescence following 
surgery on April 21, 1997, to June 29, 1997, is granted.  
38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded and 
that there is no further duty to assist the claimant in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).  
No further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

The veteran contends that he is entitled to an extension of 
the 100 percent evaluation for convalescence assigned for the 
period of April 21- May 31, 1997, following a left shoulder 
arthroscopy with Bankart reconstruction, posterior 
capsulorrhaphy and extensive debridement performed on April 
21, 1997.  He contends that he was unable to return to his 
work duties through June 29, 1997.

A follow-up medical report dated April 30, 1997, reported 
that the veteran was doing very well.  He had very little 
pain, and no excessive tightness in the shoulder.  He was 
allowed some circumduction and pendulum and lap slides and 
lap rotations.  The veteran was to start physical therapy and 
a prescription was given in one week.  On May 21, 1997, the 
veteran was again evaluated.  He was doing very well, nice 
and stable.  He was directed in easy, gentle, active range of 
motion.  No physical therapy was needed at this point.  The 
veteran's physician provided a statement that the veteran 
could return to work on May 22 in clerical or sedentary work 
only.  

A statement from the same physician dated June 25, 1997, 
stated that the veteran may return to work driving an end-
loader only.  The manager at the veteran's place of 
employment provided a statement dated June 16, 1997.  He 
stated that the veteran had been assigned "sedate" work 
following his surgery.  From May 22 to June 13, the veteran 
was able to help with paperwork.  Following that, he was 
reassigned to his regular job since there was no further 
sedate work available; however, he was unable to do that work 
and had to take off and stay home.

The regulation pertaining to the claim for a temporary total 
rating for a period of convalescence following surgery 
provides in pertinent part as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. . . 
.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

. . . .

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.

38 C.F.R. § 4.30 (1998).  

In this case, the provisions of (a)(2) and (3) do not apply 
because the veteran did not have the severe postoperative 
residuals described under (a)(2) or anything analogous to 
them and he did not have immobilization by cast, without 
surgery, of one major joint or more as required under (a)(3).  
Therefore, the entire question in this case depends on the 
meaning of "convalescence" in (a)(1) and that term is not 
defined by the regulation.  The term is usually understood as 
"A period between the end of a disease and the patient's 
restoration to complete health."  Stedman's Medical 
Dictionary 390 (26th ed. 1995). Applying that meaning to the 
requirements of section 4.30, the Board concludes that the 
period of convalescence may be defined as one between the 
release from inpatient or outpatient treatment for the 
service-connected disability and the end of symptomatology 
that may be attributed to the treatment itself as opposed to 
symptomatology resulting from the service-connected 
disability.

It has already been established by the RO's grant of benefits 
under § 4.30 that the veteran experienced a period of 
convalescence of at least a month following the left shoulder 
surgery on April 21, 1997.  The RO terminated the 100 percent 
rating based on convalescence effective June 1, 1997, at 
which time the evaluation was returned to the pre-surgery 10 
percent level.  Thus, the remaining question is when, based 
on the medical evidence of record, did a period of 
convalescence caused by the surgery itself end and, assuming 
that the surgery neither ameliorated or worsened the left 
shoulder disability, was the veteran able to resume his pre-
surgery level of activity.  

As noted above, the veteran's physician provided a statement 
that the veteran could return to work on May 22 in clerical 
or sedentary work only.  The manager at the veteran's place 
of employment indicated that on June 13 the veteran was 
reassigned to his regular job, but was unable to do that work 
and had to take off and stay home.  A physician's statement 
dated June 25, 1997, noted that the veteran may return to 
work driving an end-loader only.  (The veteran has indicated 
that his regular duties involve driving an end-loader, 
running/tending a water treatment plant, and tending a 
recovery boiler.)  The medical evidence thus establishes that 
the veteran was unable to resume his regular duties as of 
June 25, 1997.  The veteran has requested extension of the 
period of convalescence to June 29, 1997 (see attachment to 
Form 9, received in August 1997).  

The Board finds that the available evidence establishes that 
as of June 25, 1997, the veteran was unable to resume his 
full pre-surgery work duties.  As there is no evidence which 
specifically indicates when the period of convalescence 
ended, and the June 29, 1997, date claimed by the veteran 
appears to be reasonable, the Board concludes that the 
veteran's claim for an extension of the temporary total 
disability evaluation under 38 C.F.R. § 4.30 for the period 
of June 1, 1997 to June 29, 1997 should be granted.


ORDER

An extension of the 100 percent rating based on convalescence 
under 38 C.F.R. § 4.30 through June 29, 1997, is granted.


REMAND

The veteran has contended that he is entitled to an 
evaluation in excess of 10 percent for his service connected 
shoulder disability.  The Board notes that the veteran has 
not undergone a VA orthopedic examination since his surgery 
in April 1997.  The Board is of the opinion that a current 
evaluation is necessary in order to properly assess the post-
surgery status of the service connected disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The VA examination should thus include an 
assessment of the functional loss associated with the service 
connected left shoulder disability.

The Court has held that when the Board of Veterans' Appeals 
(Board) believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, the case is remanded to 
the RO for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
left shoulder.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  Range of 
motion studies and X-rays of the left 
shoulder must be conducted.  Any 
additional testing deemed necessary 
should be performed.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should include a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of the left shoulder.
		
2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
veteran.  He should be given a reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

